         Case 1:18-cv-02525-CCB Document 14 Filed 03/04/19 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                 BALTIMORE DIVISION


EQUAL EMPLOYMENT OPPORTUNITY              )
    COMMISSION,                           )
                                          )
            Plaintiff,                    )
                                          )              Civil Action No. 1:18-cv-02525-CCB
            v.                            )
                                          )
STANLEY BLACK & DECKER, INC.,             )
                                          )
            Defendant.                    )
__________________________________________)

                                      CONSENT DECREE

       This action was instituted by Plaintiff, the Equal Employment Opportunity Commission

(the “EEOC” or the “Commission”), against Defendant, Stanley Black & Decker, Inc.

(“Defendant”), alleging that Defendant violated Sections 102(a) and (b) of Title I of the

Americans with Disabilities Act as amended by the Americans with Disabilities Amendments

Act of 2008 (“ADA”), 42 U.S.C. § 12112(a) and (b), by failing to reasonably accommodate Amy

L. Sicard (“Sicard”) and by discharging her because of her disability.

       The parties desire to resolve this action without the time and expense of continued

litigation, and they desire to formulate a plan, to be embodied in a Decree, which will promote

and effectuate the purposes of the ADA.

       The Court has examined this Decree and finds that it is reasonable and just and in

accordance with the Federal Rules of Civil Procedure and the ADA. Therefore, upon due

consideration of the record herein and being fully advised in the premises, it is ORDERED,

ADJUDGED AND DECREED:




                                                1
            Case 1:18-cv-02525-CCB Document 14 Filed 03/04/19 Page 2 of 8



                                          Scope of Decree

       1.       This Decree resolves all issues and claims in the Complaint filed by the

Commission in this ADA action, which emanate from the Charge of Discrimination filed by

Amy L. Sicard. This Decree in no way affects the Commission’s right to process any other

pending or future charges that may be filed against Defendant and to commence civil actions on

any such pending or future charges as the Commission sees fit.

       2.       This Decree shall be in effect for a period of three years from the date it is entered

by the Court. During that time, this Court shall retain jurisdiction over this matter and the parties

for purposes of enforcing compliance with the Decree, including issuing such orders as may be

required to effectuate the purposes of the Decree. If Defendant has failed to meet the established

terms at the end of three years, the duration of the Decree may be extended.

       3.       This Decree, being entered with the consent of Plaintiff and Defendant, shall not

constitute an adjudication or finding on the merits of the case.

                                           Relief to Sicard

       4.       Within fifteen business days of entry of this Decree, Defendant shall pay Sicard

monetary relief in the total amount of $140,000, representing $40,000 in back pay with interest;

and $100,000 in non-pecuniary compensatory damages. Defendant shall make all legally

required withholdings from the back pay amount and required employee contributions under

FICA. Defendant’s required employer contributions under FICA are separate from, and shall not

be deducted from, the portion of the payment representing back pay. Defendant will issue Sicard

an IRS Form 1099 for the 2019 tax year for the compensatory damages amount and an IRS W-2

form for the 2019 tax year for the back pay amounts. The check and IRS forms will be sent

directly to Sicard with copies to the EEOC.




                                                  2
            Case 1:18-cv-02525-CCB Document 14 Filed 03/04/19 Page 3 of 8



       5.       Defendant shall provide Sicard, within ten (10) days of the entry of this Decree,

with a positive letter of reference, on Stanley Black & Decker letterhead, setting forth, at a

minimum, the following: Sicard’s dates of employment, position, work location, and positive

attributes of her work performance. In response to any inquiry (whether written or oral) received

by Defendant concerning Sicard from a potential employer, headhunter, or other person inquiring

about her employment history, Defendant will provide dates of employment and position

consistent with its policy. All requests for references shall be handled by Human Resources.

                                          Injunctive Relief

       6.       Defendant, its officers, agents, employees and all other persons acting or claiming

to act on its behalf and interest are enjoined from denying reasonable accommodations to

qualified individuals with disabilities and violating the provisions of Title I of the ADA, and

related regulations, including the following provisions:

       No covered entity shall discriminate against a qualified individual on the basis of
       disability in regard to . . . discharge of employees . . . . and other terms, conditions, and
       privileges of employment.

42 U.S.C. § 12112(a).

       “[T]he term ‘discriminate against a qualified individual on the basis of disability’
       includes . . . not making reasonable accommodations to the known physical or mental
       limitations of an otherwise qualified individual with a disability . . . .”

42 U.S.C. § 12112(b)(5).

                                  Written Policies & Procedures

       7.       Within sixty days from the entry of this Decree, Defendant will implement and

disseminate to all employees and new hires in the Inside Sales Group located in Towson,

Maryland a revised Inside Sales Attendance Policy. The revised policy will include a procedure

for invoking a request for a reasonable accommodation under the ADA and will state that




                                                  3
             Case 1:18-cv-02525-CCB Document 14 Filed 03/04/19 Page 4 of 8



Defendant will make exceptions to the policy when required by the ADA as a reasonable

accommodation for employees with disabilities. Defendant will also revise related employee

policies to reflect the revisions in the Inside Sales Attendance Policy.

                                           ADA Training

        8.       Within three months from the entry of this Decree, and every year thereafter for

the duration of this Decree, Defendant shall provide at least 2 hours of live training in Towson,

Maryland on the ADA for all Inside Sales supervisory and managerial employees and all human

resources personnel. The training will cover all areas of prohibited ADA employment

discrimination, and will include special emphasis on reasonable accommodation and the duty to

engage in an interactive process. The training will also specifically address the provision of

unpaid leave as a reasonable accommodation and exceptions to Defendant’s Inside Sales

Attendance Policy discussed in paragraph 7 above. The training shall be conducted by a

qualified individual with experience with laws prohibiting employment discrimination.

        9.       Within ten business days of completing this training, Defendant will provide the

EEOC with written documentation that the training occurred, including the date the training was

completed, and a signed attendance list identifying the name and job title for all attendees.

        10.      During orientation, new employees shall be informed of Defendant’s policies

regarding the ADA and reasonable accommodation.

                                        Notice and Postings

        11.      Within ten business days of entry of this Decree, Defendant will post and cause to

remain posted the posters required to be displayed in the workplace by Commission Regulations,

29 C.F.R. § 1601.30, in all places where notices to employees customarily are posted at its

facility.




                                                  4
         Case 1:18-cv-02525-CCB Document 14 Filed 03/04/19 Page 5 of 8



       12.     Within ten business days of entry of this Decree, Defendant will post in all places

where notices to employees customarily are posted at its facility the Notice attached hereto as

Exhibit A (“Notice to Employees”). This Exhibit shall be posted and maintained for the duration

of the Decree and shall be signed by a representative of Defendant with the date of actual posting

shown. Should the Exhibit become defaced, marred, or otherwise made unreadable, Defendant

will ensure that new readable copies of the Exhibit are posted in the same manner as specified

above. Within ten days of posting the Notice, Defendant shall forward to the Commission’s

Baltimore Field Office a copy of the signed Notice and written certification that the Notice has

been posted and a statement of the location(s) and date of posting.

                                      Monitoring Provisions

       13.     On a quarterly basis, Defendant will prepare and submit to the Commission a list

of all individuals who have been denied a reasonable accommodation sought under the ADA

during that quarter in the Inside Sales Group. The list will include each individual’s name; home

address; home telephone number; a brief description of the accommodation requested; the

reasons for the denial; and the name of each manager or supervisor involved in the relevant job

action decision. If no individuals have been denied an accommodation sought under the ADA,

Defendant will so inform the Commission’s Baltimore Field Office.

       14.     On a quarterly basis, Defendant will prepare and submit to the Commission a list

of all individuals who have complained (internally or externally) of or reported any

discrimination in employment on the basis of disability during that quarter in the Inside Sales

Group. This list will include each individual’s name; home address; home telephone number;

the nature of the individual’s complaint; the name of the individual who received the complaint

or report; the date the complaint or report was received; and a description of Defendant’s actions




                                                5
         Case 1:18-cv-02525-CCB Document 14 Filed 03/04/19 Page 6 of 8



taken in response to the complaint or report, including the name of each manager or supervisor

involved in those actions. If no individuals have complained of or reported any discrimination in

employment on the basis of disability during that quarter, Defendant will so inform the

Commission’s Baltimore Field Office.

       15.     All materials required by this Decree to be sent to the EEOC shall be addressed

to: Maria Salacuse, Supervisory Trial Attorney, Equal Employment Opportunity Commission,

Baltimore Field Office. The materials shall be sent by electronic mail to

maria.salacuse@eeoc.gov.

       16.     The Commission and Defendant shall bear their own costs and attorneys’ fees.

       17.     The undersigned counsel of record in the above-captioned action hereby consent,

on behalf of their respective clients, to the entry of the foregoing Consent Decree.

FOR PLAINTIFF:                                       FOR DEFENDANT:


/s/ Debra M. Lawrence_______                         /s/ Suzzanne W. Decker_________________
Debra M. Lawrence                                    Suzzanne W. Decker, Esq.
Regional Attorney                                    (Signed by Maria Salacuse with permission
(Signed by Maria Salacuse with permission of         of Suzzanne W. Decker)
Debra M. Lawrence)                                   MILES & STOCKBRIDGE, PC
                                                     100 Light St.
/s/ Maria Salacuse__________                         Baltimore, MD 21202
Maria Salacuse (Bar No. 15562)                       Phone: (410) 385-3417
Supervisory Trial Attorney                           sdecker@milesstockbridge.com
EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION
Baltimore Field Office
George F. Fallon Federal Building
31 Hopkins Plaza, Suite 1432
Baltimore, MD 21201-2525
Phone: (410) 209-2733
maria.salacuse@eeoc.gov




                                                 6
  Case 1:18-cv-02525-CCB Document 14 Filed 03/04/19 Page 7 of 8



SO ORDERED.

Signed and entered this   day of              , 2019.


                                       __________________________
                                       Catherine C. Blake
                                       United States District Judge




                                   7
             Case 1:18-cv-02525-CCB Document 14 Filed 03/04/19 Page 8 of 8




                               NOTICE TO EMPLOYEES POSTED
                              PURSUANT TO A CONSENT DECREE
                              BETWEEN THE EEOC AND STANLEY
                                  BLACK & DECKER, INC.




Stanley Black & Decker, Inc. (“Stanley”)      In accordance with the applicable law:
fully committed to maintaining a workplace
in which all applicants and employees are     Stanley WILL NOT engage in any acts or
free from illegal discrimination, including   practices made unlawful by the ADA.
discrimination based on disability. This
commitment is recognized by Stanley’s         Employees or job applicants should report
policies and required by federal law.         instances of discriminatory treatment to a
                                              supervisor, manager, or human resources
The Americans with Disabilities Act, as       [phone number to be inserted by
amended by the Americans with                 Defendant].      Stanley has established
Disabilities Act of 2008 (ADA) makes it       policies and procedures to promptly
unlawful for an employer to discriminate      investigate any such reports and to protect
against any qualified individual because of   the person making reports from retaliation.
a disability. Under the ADA, the term
“discriminate” includes not making            Individuals are also free to make
reasonable accommodations to the known        complaints of employment discrimination
physical or mental limitations of an          directly to the Baltimore Field Office,
otherwise qualified individual with a         George H. Fallon Federal Building, 31
disability.                                   Hopkins Plaza, Suite 1432, Baltimore,
                                              Maryland 21201 or by calling 866-408-
The term “reasonable accommodation”           8075 / TTY 800-669-6820. General
may include: granting employees medical       information may also be obtained on the
leave; making existing facilities used by     Internet at www.eeoc.gov.
employees readily accessible to and usable
by individuals with disabilities; and job
restructuring, part-time or modified work
schedules, reassignment to a vacant           ___________________________________
position, acquisition or modification of      CEO
equipment or devices, and other similar       Stanley Black & Decker, Inc.
accommodations.

                                              Date Posted:
